Title: To George Washington from William Thornton, 1 September 1799
From: Thornton, William
To: Washington, George



Dear Sir
City of Washington Septr 1st 1799.

As soon as I had the honor of your Favour of the 28th Ulto I made the necessary Enquiry of Mr Blagdin, but did not receive his Answer till yesterday Afternoon, as he had a Statement to make of some Ironmongery wanted for the Houses. This return I enclose, but if it should be inconvenient to you to order the Articles, either Mr Blagdin or I will get them for you. He informs me he shall have occasion for one thousand Dollars, on the 20th of this month.
We meant to have paid our respects to you and Mrs Washington Yesterday, but Mr Tayloe of Mount Airy spent the Day with us, and Mr Wm Hamilton of the Woodlands, near Philada is to be with us

tomorrow. He is returning immediately, and laments he cannot have the happiness of paying you a Visit.
I was pleased to see Mr Pickering’s Letter to you, which you did us the honor of transmitting, for our Perusal. It is a Subject highly interesting, and one I have urged, for three years, to the Board. Our late Sales have been very productive, and purchases of great extent have been made by persons resident in Baltimore. We shall continue them as long as we find Purchasers. The Trustees, of Morris & Nicholson, are going to finish the Houses at the Point.
I have lately been much engaged, and have not yet been able to notice Mr Walker’s Letter. The Navy-Yard will be fixed, I have reason to believe, where I recommended it—in the Space South of Square 930. The Board voted a portion of the Marine-hospital Square for that purpose. I remonstrated to them & to the Secretary of the Navy, stating the impropriety of touching Grounds already appropriated, and wished also the point of the City to be left for a Military Academy; for parade-Ground; for the Exercise of the great Guns; for Magazines, &c. &c. I am jealous of Innovations where Decisions have been made after mature Deliberation; and I yet hope that the City will be preserved from that extensive Injury contemplated by some never-to-be-contented and covetous Individuals. My Family join me in most respectful Compliments & good wishes to your Lady & self. I am, dear Sir, your obedient & affectionate Friend

William Thornton

